Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-17 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8-9 and 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kawashima et al. (US Patent Application Publication 2010/0277438), herein after referred to as Kawashima.
Regarding independent claim 1, Kawashima discloses a vehicle operation input apparatus (Figure 1 reference operation apparatus 1 described in paragraph [0032] to be located in an interior of a vehicle.) comprising: 
a display (figure 1 reference display device 15 described in paragraph [0032] to be included in the operation apparatus 1); 
a user interface including an operation surface associated with a first position on a display surface of the display and configured to detect a second position on the operation surface in which an input operation is performed (Figure 1 reference user interface/input unit 12 with operation surface/touch panel 12a. Paragraph [0040] describes a touch panel interface unit 114 to detect an inputted position (inputted touch point) specified by a touch operation to the input surface 102b based on a signal inputted form the touch panel 12a (describing the claimed second position). Paragraph [0043] describes the inputted touch point to be determined to operate a region such as a soft button. Figure 16 depicts an example of soft buttons SB to comprise a first position on a display surface 15.); and 
circuitry configured to 
identify, as input content, display content displayed in the first position that corresponds to the second position detected by the user interface (Figure 3 reference touch-panel interface unit 114 described in paragraph [0043] describes the inputted touch point to be determined to operate a region such as a soft button.); 
detect whether the vehicle is stopped (Figure 3 reference ECU 300 comprising speed sensor 301 described in paragraph [0069] to determine when the vehicle stops or when the vehicle is traveling.); and 
control the display to display a level setting display representing a setting of levels of a device installed in the vehicle in the first position on the display surface in mutually different display aspects depending on whether the vehicle is stopped (Figure 16 reference stopping display comprising gesture and button display operations including soft buttons SB and drag operation gesture regions GA1 and GA2. Paragraph [0083] describes the mode switching buttons SB for performing various mode switching controls of an air conditioner and regions GA1 and GA2 to set temperature and wind amount respectively, which are gradually changed in the direction of the drag operation (describing level setting). Figure 16 depicts temperature with arrows up and down in GA1 and a bar graphic in GA2 both regarding a setting of levels. It is noted setting of a mode via soft buttons SB includes inherently that mode being set or not (on/off). A mode set on or off is a description of a level setting.), wherein 
the input operation has mutually different operation aspects that depend on whether the vehicle is stopped (Figure 16 depicts wherein the stopping display may utilize both first and second operation instruction information whereas the traveling display utilizes only the first operation instruction information as described in paragraph [0083]. Paragraph [0083] describes the first operation instruction information to regard the drag operation and second operation instructions information to regard touch point detected in one of the switching buttons SB. Paragraph [0071] describes touch input SB regarding fingertip touch inputs, describing tap operations. Therefore, the stopping display of figure 16 includes input operations of both drag and tap while the traveling display only includes drag input operations, describing mutually different operation aspects.).
Regarding claim 8, Kawashima discloses the vehicle operation input apparatus of claim 1, wherein 
the device installed in the vehicle is an air conditioning apparatus and the input content corresponds to an instruction to control the air conditioning apparatus (Figure 16 and paragraph [0083] describes the interface and data to regard an air conditioner.).
Regarding independent claim 9, a vehicle operation input method that performs an input to a device installed in a vehicle (Figure 1 reference operation apparatus 1 described in paragraph [0032] to be located in an interior of a vehicle.) and achieving a predetermined function at a plurality of mutually different levels (Figure 16 and paragraph [0083] describes the interface to regarding air conditioner selection, of a plurality of levels, of temperature and wind.), the vehicle operation input method comprising: 
detecting a position on a display surface in which an input operation is performed (Figure 1 reference user interface/input unit 12 with operation surface/touch panel 12a. Paragraph [0040] describes a touch panel interface unit 114 to detect an inputted position specified by a touch operation to the input surface 102b based on a signal inputted form the touch panel 12a. Paragraph [0043] describes the inputted touch point to be determined to operate a region such as a soft button.); 
obtaining, as input content, display content displayed in the detected position (Figure 16 depicts an example of soft buttons SB to comprise a first position on a display surface 15.); 
detecting whether the vehicle is stopped (Figure 3 reference ECU 300 comprising speed sensor 301 described in paragraph [0069] to determine when the vehicle stops or when the vehicle is traveling.); and 
displaying a level setting display representing a setting of the levels in mutually different display aspects depending on whether the vehicle is detected to be stopped (Figure 16 reference stopping display comprising gesture and button display operations including soft buttons SB and drag operation gesture regions GA1 and GA2. Paragraph [0083] describes the mode switching buttons SB for performing various mode switching controls of an air conditioner and regions GA1 and GA2 to set temperature and wind amount respectively, which are gradually changed in the direction of the drag operation (describing level setting). Figure 16 depicts temperature with arrows up and down in GA1 and a bar graphic in GA2 both regarding a setting of levels. It is noted setting of a mode via soft buttons SB includes inherently that mode being set or not (on/off). A mode set on or off is a description of a level setting.), wherein 
the input operation has mutually different operation aspects depending on whether the vehicle is detected to be stopped (Figure 16 depicts wherein the stopping display may utilize both first and second operation instruction information whereas the traveling display utilizes only the first operation instruction information as described in paragraph [0083]. Paragraph [0083] describes the first operation instruction information to regard the drag operation and second operation instructions information to regard touch point detected in one of the switching buttons SB. Paragraph [0071] describes touch input SB regarding fingertip touch inputs, describing tap operations. Therefore, the stopping display of figure 16 includes input operations of both drag and tap while the traveling display only includes drag input operations, describing mutually different operation aspects.).
Regarding claim 16, Kawashima discloses the vehicle operation input method of claim 9, wherein 
the device installed in the vehicle is an air conditioning apparatus and the input content corresponds to an instruction to control the air conditioning apparatus (Figure 16 and paragraph [0083] describes the interface and data to regard an air conditioner.).
Regarding independent claim 17, Kawashima discloses a vehicle (Figure 1 reference operation apparatus 1 described in paragraph [0032] to be located in an interior of a vehicle.) comprising:
an air conditioner configured to function at a plurality of mutually different levels (Figure 16 reference stopping display comprising gesture and button display operations including soft buttons SB and drag operation gesture regions GA1 and GA2. Paragraph [0083] describes the mode switching buttons SB for performing various mode switching controls of an air conditioner and regions GA1 and GA2 to set temperature and wind amount respectively, which are gradually changed in the direction of the drag operation (describing level setting).); and
a vehicle operation input apparatus configured to control the air conditioner (Figure 1 reference operation apparatus 1 described in paragraph [0032] to be located in an interior of a vehicle and paragraph [0083] to be utilized for an air conditioner.), the vehicle input apparatus comprising:
a display (figure 1 reference display device 15 described in paragraph [0032] to be included in the operation apparatus 1); 
a user interface including an operation surface associated with a first position on a display surface of the display and configured to detect a second position on the operation surface in which an input operation is performed (Figure 1 reference user interface/input unit 12 with operation surface/touch panel 12a. Paragraph [0040] describes a touch panel interface unit 114 to detect an inputted position (inputted touch point) specified by a touch operation to the input surface 102b based on a signal inputted form the touch panel 12a (describing the claimed second position). Paragraph [0043] describes the inputted touch point to be determined to operate a region such as a soft button. Figure 16 depicts an example of soft buttons SB to comprise a first position on a display surface 15.); and 
circuitry configured to 
identify, as input content, display content displayed in the first position that corresponds to the second position detected by the user interface (Figure 3 reference touch-panel interface unit 114 described in paragraph [0043] describes the inputted touch point to be determined to operate a region such as a soft button.); 
detect whether the vehicle is stopped (Figure 3 reference ECU 300 comprising speed sensor 301 described in paragraph [0069] to determine when the vehicle stops or when the vehicle is traveling.); and 
control the display to display a level setting display representing a setting of levels of a device installed in the vehicle in the first position on the display surface in mutually different display aspects depending on whether the vehicle is stopped (Figure 16 reference stopping display comprising gesture and button display operations including soft buttons SB and drag operation gesture regions GA1 and GA2. Paragraph [0083] describes the mode switching buttons SB for performing various mode switching controls of an air conditioner and regions GA1 and GA2 to set temperature and wind amount respectively, which are gradually changed in the direction of the drag operation (describing level setting). Figure 16 depicts temperature with arrows up and down in GA1 and a bar graphic in GA2 both regarding a setting of levels. It is noted setting of a mode via soft buttons SB includes inherently that mode being set or not (on/off). A mode set on or off is a description of a level setting.), wherein 
the input operation has mutually different operation aspects that depend on whether the vehicle is stopped (Figure 16 depicts wherein the stopping display may utilize both first and second operation instruction information whereas the traveling display utilizes only the first operation instruction information as described in paragraph [0083]. Paragraph [0083] describes the first operation instruction information to regard the drag operation and second operation instructions information to regard touch point detected in one of the switching buttons SB. Paragraph [0071] describes touch input SB regarding fingertip touch inputs, describing tap operations. Therefore, the stopping display of figure 16 includes input operations of both drag and tap while the traveling display only includes drag input operations, describing mutually different operation aspects.).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Small et al. (US Patent Application Publication 2011/0082627), herein after referred to as Small.
Regarding claim 2, Kawashima discloses the vehicle operation input apparatus of claim 1, wherein 
the level setting display a first image corresponding to the plurality of levels in a case that it is detected that the vehicle is stopped (Figure 16 reference left stopping (when vehicle is stopped) image of GA1 (temp bidirectional arrow) and/or GA2 (right angle triangle) .).
Kawashima depicts the set temperature region GA1 and amount of wind GA2 arbitrarily without particular details of the display. Therefore, Kawashima does not specifically disclose wherein the level setting display includes a plurality of first images corresponding to the plurality of levels in a case that it is detected that the vehicle is stopped.
Small discloses a vehicle air conditioning display (paragraph [0031]) which changes based on the utilized input of tap input (figure 7 and paragraph [0033]) or slide motion (figure 8 and paragraph [0033]). Including, a level setting display representing a setting of levels of a device installed in the vehicle, wherein the level setting display includes a plurality of first images corresponding to the plurality of levels (Figure 7 reference tapping display comprising a plurality of images 707, 708, 709, 701, 703, 704, and 705 representing various levels of temperature for the air conditioner. Specifically: 701 represents the presently selected temperature exampled in a white highlight, 703-705 represents increasing temperature in a red highlight, and 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and region 801 depicts numerals/images 67-73 corresponding to the description of figure 7 as also described in paragraph [0033].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kawashima’s level setting air conditioner display which switches acceptable tap and/or slide inputs based on vehicle being in a traveling or stopped state with the known technique of including a plurality of first images corresponding to the plurality of levels yielding the predictable results of simplifying temperature selection and aiding user-interface navigation as described by Small (paragraphs [0031] and [0033]).
Regarding claim 3, Kawashima and Small discloses the vehicle operation input apparatus of claim 2, wherein 
the level setting display includes a second image that represents increase in the levels and a third image that represents reduction in the levels (Small: Tapping input image figure 7 reference 701 represents the presently selected temperature exampled in a white highlight, second images 703-705 represents increasing temperature in a red highlight, and third images 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input image figure 8 comprises region 801 with second images/numerals 71-73 representing increase in temperature levels and third images/numerals 67-69 representing reduction in temperature levels.) in a case that it is not detected that the vehicle is stopped (Kawashima: Figure 16 depicts wherein the stopping display may utilize both first and second operation instruction information whereas the traveling display utilizes only the first operation instruction information as described in paragraph [0083].).
Regarding claim 4, Kawashima discloses the vehicle operation input apparatus of claim 3, wherein, 
the input operation is a slide operation in the case that it is detected that the vehicle is stopped or a tap operation in the case that it is not detected that the vehicle is stopped (Figure 16 depicts wherein the stopping display may utilize both first slide input operation and second tap input operation instruction information whereas the traveling display utilizes only the first slide input operation instruction information as described in paragraph [0083]. Please note the manner in which the “or” clause of the claim is written requires only slide operation when the vehicle is stopped OR tap operation when the vehicle is traveling.).
Regarding claim 5, Small discloses the vehicle operation input apparatus of claim 4, wherein 
the level setting display represents a currently set level in the case that it is detected that the vehicle is stopped (Figure 7 reference tapping display reference 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and region 801 depicts numerals/images 70 slightly larger than the other images/numerals corresponding to the description of figure 7 of a selected temperature.).
Regarding claim 6, Kawashima and Small discloses the vehicle operation input apparatus of claim 5, wherein 
in the case that it is detected that the vehicle is stopped, the circuitry is configured to 
control the display to display, in a first display aspect, a first image (Kawashima: Figure 16 reference left stopping (when vehicle is stopped) image of GA1 (temp bidirectional arrow) and/or GA2 (right angle triangle)) of the first plurality of first images  that corresponds to the currently set level (Small: Figure 7 reference tapping display reference 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and region 801 depicts numerals/images 70 slightly larger than the other images/numerals corresponding to the description of figure 7 of a selected temperature.); and 
control the display to display, in a second display aspect that differs from the first display aspect, a plurality of first images of the plurality of first images that does not correspond to the currently set level (Small: Figure 7 reference images 703-705 represents increasing temperature in a red highlight, and images 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input image figure 8 comprises region 801 with images/numerals 71-73 representing increase in temperature levels and images/numerals 67-69 representing reduction in temperature levels.).
Regarding claim 7, Small discloses the vehicle operation input apparatus of claim 6, wherein 
in the case that it is not detected that the vehicle is stopped, the circuitry is configured to 
control the display to display a line segment representing a range settable by the plurality of levels (Kawashima: Figure 16 reference right travel (when vehicle is not stopped) line image of GA1 (temp bidirectional arrow) and/or segment GA2 (right angle triangle). Small: Tapping input image figure 7 reference line segment including portions 701 represents the presently selected temperature exampled in a white highlight, portions 703-705 represents increasing temperature in a red highlight, and portions 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input figure 8 comprises line segment 801 with numerals 71-73 representing increase in temperature levels and numerals 67-69 representing reduction in temperature levels.); 
control the display to display, in a third display aspect, a position in the line segment corresponding to the currently set level (Small: figure 7 reference position of portion 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and numeral 70 positioned in line segment 801 depicted with a larger size to regard the currently selected temperature similar to figure 7.); and 
displays, in a fourth display aspect that differs from the third display aspect, positions in the line segment not corresponding to the currently set level (Small: Figure 7 reference portions 703-705, of the line segment, represents increasing temperature in a red highlight and portions 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033]. Figure 8 line segment 801 comprises numerals 71-73 representing increase in temperature levels and numerals 67-69 representing reduction in temperature levels.).
Regarding claim 10, Kawashima discloses the vehicle operation input method of claim 9, wherein 
the level setting display a first image corresponding to the plurality of levels in a case that it is detected that the vehicle is stopped (Figure 16 reference left stopping (when vehicle is stopped) image of GA1 (temp bidirectional arrow) and/or GA2 (right angle triangle) .).
Kawashima depicts the set temperature region GA1 and amount of wind GA2 arbitrarily without particular details of the display. Therefore, Kawashima does not specifically disclose wherein the level setting display includes a plurality of first images corresponding to the plurality of levels in a case that it is detected that the vehicle is stopped.
Small discloses a vehicle air conditioning display (paragraph [0031]) which changes based on the utilized input of tap input (figure 7 and paragraph [0033]) or slide motion (figure 8 and paragraph [0033]). Including, a level setting display representing a setting of levels of a device installed in the vehicle, wherein the level setting display includes a plurality of first images corresponding to the plurality of levels (Figure 7 reference tapping display comprising a plurality of images 707, 708, 709, 701, 703, 704, and 705 representing various levels of temperature for the air conditioner. Specifically: 701 represents the presently selected temperature exampled in a white highlight, 703-705 represents increasing temperature in a red highlight, and 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and region 801 depicts numerals/images 67-73 corresponding to the description of figure 7 as also described in paragraph [0033].).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Kawashima’s level setting air conditioner display which switches acceptable tap and/or slide inputs based on vehicle being in a traveling or stopped state with the known technique of including a plurality of first images corresponding to the plurality of levels yielding the predictable results of simplifying temperature selection and aiding user-interface navigation as described by Small (paragraphs [0031] and [0033]).
Regarding claim 11, Kawashima and Small discloses the vehicle operation input method of claim 10, wherein 
the level setting display includes a second image that represents increase in the levels and a third image that represents reduction in the levels (Small: Tapping input image figure 7 reference 701 represents the presently selected temperature exampled in a white highlight, second images 703-705 represents increasing temperature in a red highlight, and third images 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input image figure 8 comprises region 801 with second images/numerals 71-73 representing increase in temperature levels and third images/numerals 67-69 representing reduction in temperature levels.) in a case that it is not detected that the vehicle is stopped (Kawashima: Figure 16 depicts wherein the stopping display may utilize both first and second operation instruction information whereas the traveling display utilizes only the first operation instruction information as described in paragraph [0083].).
Regarding claim 12, Kawashima discloses the vehicle operation input method of claim 11, wherein, 
the input operation is a slide operation in the case that it is detected that the vehicle is stopped or a tap operation in the case that it is not detected that the vehicle is stopped (Figure 16 depicts wherein the stopping display may utilize both first slide input operation and second tap input operation instruction information whereas the traveling display utilizes only the first slide input operation instruction information as described in paragraph [0083]. Please note the manner in which the “or” clause of the claim is written requires only slide operation when the vehicle is stopped OR tap operation when the vehicle is traveling.).
Regarding claim 13, Small discloses the vehicle operation input method of claim 12, wherein 
the level setting display represents a currently set level in the case that it is detected that the vehicle is stopped (Figure 7 reference tapping display reference 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and region 801 depicts numerals/images 70 slightly larger than the other images/numerals corresponding to the description of figure 7 of a selected temperature.).
Regarding claim 14, Kawashima and Small discloses the vehicle operation input method of claim 13, wherein 
in the case that it is detected that the vehicle is stopped, the method comprises 
displaying, in a first display aspect, a first image (Kawashima: Figure 16 reference left stopping (when vehicle is stopped) image of GA1 (temp bidirectional arrow) and/or GA2 (right angle triangle)) of the first plurality of first images that corresponds to the currently set level (Small: Figure 7 reference tapping display reference 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and region 801 depicts numerals/images 70 slightly larger than the other images/numerals corresponding to the description of figure 7 of a selected temperature.); and 
displaying, in a second display aspect that differs from the first display aspect, a plurality of first images of the plurality of first images that does not correspond to the currently set level (Small: Figure 7 reference images 703-705 represents increasing temperature in a red highlight, and images 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input image figure 8 comprises region 801 with images/numerals 71-73 representing increase in temperature levels and images/numerals 67-69 representing reduction in temperature levels.).
Regarding claim 15, Small discloses the vehicle operation input method of claim 14, wherein 
in the case that it is not detected that the vehicle is stopped, the method comprises 
displaying a line segment representing a range settable by the plurality of levels (Kawashima: Figure 16 reference right travel (when vehicle is not stopped) line image of GA1 (temp bidirectional arrow) and/or segment GA2 (right angle triangle). Small: Tapping input image figure 7 reference line segment including portions 701 represents the presently selected temperature exampled in a white highlight, portions 703-705 represents increasing temperature in a red highlight, and portions 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033] and slide input figure 8 comprises line segment 801 with numerals 71-73 representing increase in temperature levels and numerals 67-69 representing reduction in temperature levels.); 
display, in a third display aspect, a position in the line segment corresponding to the currently set level (Small: figure 7 reference position of portion 701 represents the presently selected temperature exampled in a white highlight as described in paragraph [0033] and numeral 70 positioned in line segment 801 depicted with a larger size to regard the currently selected temperature similar to figure 7.); and 
displaying, in a fourth display aspect that differs from the third display aspect, positions in the line segment not corresponding to the currently set level (Small: Figure 7 reference portions 703-705, of the line segment, represents increasing temperature in a red highlight and portions 707-709 represent decreasing temperature in a blue highlight as described in paragraph [0033]. Figure 8 line segment 801 comprises numerals 71-73 representing increase in temperature levels and numerals 67-69 representing reduction in temperature levels.).

Conclusion
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622